Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Douglas Owens per email communication on 02/19/2021 following a telephone interview on 02/18/2021. The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/08/2021).
Claim Amendments:
8. 	The method of claim 2, wherein the mode is selected based on calculating a data rate using a list of reference signal received power (RSRP) values received in [[an]] the RRC measurement report, from the first user equipment.
10.	 An apparatus for managing a handover procedure in a radio access network (RAN), comprising:
a transceiver configured to communicate with a user equipment; and
at least one processor coupled to the transceiver,
wherein the at least one processor is configured to: 
initiate the handover procedure for a first user equipment with a target base station, wherein the first user equipment is connected to a source base station,
identify, by the source base station, a second user equipment to directly relay data related to the first user equipment from the source base station to the first user equipment during the handover procedure based on a radio resource control (RRC) measurement report received from the first user equipment,

in case that the D2D mode of communication is selected:
control the first user equipment and the second user equipment to establish a first connection between the first user equipment and the second user equipment, in response to selecting the D2D mode of communication,
control the transceiver to transmit buffered data corresponding to the first user equipment, to the target base station,
control the transceiver to transmit at least one block of data from the buffered data to the first user equipment, via the second user equipment, during the handover procedure for the first user equipment from the source base station to the target base station,
control the transceiver to transmit, to the target base station, a sequence number (SN) status corresponding to an SN associated with the at least one block of data based on receiving an SN status request message from the target base station, and
control to disconnect the established first connection between the second user equipment and the first user equipment, upon receiving the SN status request message from the target base station.
17. 	The apparatus of claim 11, wherein the mode is selected based on calculating a data rate using a list of reference signal received power (RSRP) values received in [[an]] the RRC measurement report, from the first user equipment.

Reasons for Allowance
Claims 1-18 are allowed.

Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method for managing a handover procedure in a radio access network (RAN), comprising:
initiating, by a source base station, the handover procedure for a first user equipment with a target base station, wherein the first user equipment is connected to the source base station;
identifying, by the source base station, a second user equipment to directly relay data related to the first user equipment from the source base station to the first user equipment during the handover procedure based on a radio resource control (RRC) measurement report received from the first user equipment;
selecting, by the source base station, at least one of a direct mode of communication and a device-to-device (D2D) mode of communication, based on a data rate for using the direct mode of communication and a data rate for using the D2D mode of communication during the handover procedure, wherein the direct mode of communication is based on communication from the source base station to the first user equipment and the D2D mode of communication is based on communication from the source base station to the first user equipment via the second user equipment; and
in case that the D2D mode of communication is selected:
controlling, by the source base station, the first user equipment and the second user equipment to establish a first connection between the first user equipment and the second user equipment, in response to selecting the D2D mode of communication;
transmitting, by the source base station, buffered data corresponding to the first user equipment, to the target base station;
transmitting, by the source base station, at least one block of data from the buffered data to the first user equipment, via the second user equipment, during the handover procedure for the first user equipment from the source base station to the target base station;
transmitting, to the target base station, by the source base station, a sequence number (SN) status corresponding to an SN associated with the at least one block of data based on receiving an SN status request message from the target base station; and
controlling, by the source base station, to disconnect the established first connection between the second user equipment and the first user equipment.
Note that the closest prior art Yiu et al. (US 20190373519, henceforth “Yiu”) discloses an embodiments of a generation Node-B (gNB), User Equipment (UE) and methods for communication. A source gNB operates as a master gNB (MgNB) before a handover. A target gNB operates as a secondary gNB (SgNB) before the handover. The target gNB operates as the MgNB after the handover. The target gNB, as part of operation as the SgNB, transmits a first data packet received from the source gNB for relay to the UE. The target gNB, as part of operation as the MgNB, transmits, a second data packet received from a serving gateway (SGW) for relay to the UE. In particular, Yiu fails to disclose or render obvious “selecting, by the source base station, at least one of a direct mode of communication and a device-to-device (D2D) mode of communication, based on a data rate for using the direct mode of communication and a data rate for using the D2D mode of communication during the handover procedure, wherein the direct mode of communication is based on communication from the source base station to the first user equipment and the D2D mode of communication is based on communication from the source base station to the first user equipment via the second user equipment”. 
Note that the second closest prior art Lin et al. (US 20130242866, henceforth “Lin”) discloses a method for device to device communication, a control node using the same, and a user equipment using the same has been proposed. For the proposed method, a control node first establishes with a caller device a connection during which an ID of the callee and an establishment cause indicating caller is transmitted to the control node. A control node then informs the call to a callee device by establishing with the callee device a connection during which a D2D ID of the callee and an establishment cause indicating callee is transmitted to the control node. When the control node finds a caller device linked with a caller establishment cause and a D2D ID of the callee, the control node automatically trigger D2D communication between the caller device and the callee device. In particular, Lin fails to disclose or render obvious the same limitations (above) Yiu fails.
 	Regarding claim 10, the claim contains similar features as recited in claim 1,
thus is allowed for the same reason as stated above.
Regarding claims 2-9, and 11-18, these claims depend from claim 1 and  10 respectively, thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Andrew Lai can be reached on 571-272-9741. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411